Title: To Thomas Jefferson from John Drayton, 21 May 1801
From: Drayton, John
To: Jefferson, Thomas


               
                  Sir.
                  South CarolinaCharleston May 21st: 1801.
               
               Finding that arrangements are making by the Government of the United States, for the exchange of French prisoners; I flatter myself, the public service may be promoted, by addressing you this letter.
               To this purpose, I enclose you a copy of a letter written to me, last year, by Mr. William Crafts Navy Agent of the United States; respecting French prisoners, now in custody in this State.  This, was at my requisition on him, to know by what authority the said Prisoners were committed; as I was informed they were suffering much in gaol.  His answer enclosed, prevented my then making any communication on the subject, to the Executive of the United States.  But, as those who remain alive, are still in custody; and, as no arrangements (as far as I understand) have been made here respecting them; I take the liberty of communicating the same to you.  And also at the same time of enclosing you a certificate signed by the Master of the Work House, certifying, the said prisoners by name: and, on what account they have been committed—.
               I shall be happy at all times, to cooperate with you, within the sphere of my authorities, in matters relating to the public welfare.  And, have the honor to subscribe myself with high respect
               Sir Your most Obedt: Sevt.
               
                  
                     John Drayton.
                  
               
            